UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K x ANNUAL REPORT PURSUANT TO SECTION13OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-30819 Particle Drilling Technologies,Inc. (Exact name of registrant as specified in its charter) Nevada 20-1563395 (State of incorporation) (I.R.S. Employer Identification No.) 5611 Baird Court Houston, Texas 77041 (Address of principal executive offices) Registrant’s telephone number, including area code: 713-223-3031 Securities registered Pursuant to Section12(b)of the Act: None Securities registered Pursuant to Section12(g)of the Act: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $72,366,621 as of March31, 2008 (based on the last sale price of such stock as quoted on the NASDAQ Capital Market). As of December 1, 2008, there were 35,763,932shares of the registrant’s common stock, par value $0.001per share, outstanding. Documents incorporated by reference: None Table of Contents TABLE OF CONTENTS PARTI Item 1. Business Item 1A. Risk Factors Item 1B. Unresolved Staff Comments Item 2. Properties Item 3. Legal Proceedings Item 4. Submission of Matters to a Vote of Security Holders PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchasers of Equity Securities Item 6. Selected Financial Data Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PARTIII Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive and Director Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accountant Fees and Services PARTIV Item 15. Exhibits and Financial Statement Schedules 2 Table of Contents Unless the context otherwise requires, all references in this report to the “Company,” “we,” “us,” or “our” are to Particle Drilling Technologies,Inc. and its subsidiary. PARTI Item 1. Business General Particle Drilling Technologies,Inc., a Nevada corporation, is a holding company organized on June14, 2002 and was formerly known as MedXLink Corp. We changed our name to Particle Drilling Technologies,Inc. on January25, 2005, following the merger on January14, 2005 of our wholly-owned subsidiary with and into Particle Drilling Technologies,Inc., a Delaware corporation (“PDTI”). Prior to our acquisition of PDTI, we were a shell company. Currently our business consists of one segment and is conducted solely in the United States. Information about our net loss and total assets is located under “Item 8. Financial Statements and Supplementary Data.”We are a development-stage company and have a limited operating history. PDTI was formed in March2004 for the purpose of raising capital and to acquire Particle Drilling,Inc., a Texas corporation. Particle Drilling,Inc. (formerly known as ProDril Acquisition Corp.) was formed in June2003 for the purpose of acquiring certain assets, patents and other intellectual property, and certain liabilities related to the Particle Impact Drilling technology, which we refer to as the “PID technology” or the “PID System.” Particle Drilling,Inc. was merged with and into PDTI in June2004. The patented PID System utilizes a specially-designed “fit for purpose” drill bit fitted with jetting nozzles and polycrystalline diamond compact cutting structures. We refer to this bit as the “PID bit.” The nozzles in the PID bit serve to accelerate hardened steel particles entrained within ordinary drilling mud to fracture and remove the formation ahead of the bit. The particles flow back up the well bore annulus along with the drilling mud and formation cuttings to the surface where the PID System separates and re-circulates the steel particles. The PID System is operated primarily utilizing hydraulic energy that is available on drilling rigs used today in combination with the PID System equipment. Each particle is driven into the rock formation at a high velocity and delivers a force many times greater than the compressional strength of the rock, even in formations that exist in the subsurface at elevated hardness and stress. Depending on the volume of particles introduced into the drilling mud, the number of particle strikes on the formation is typically in excess of four million per minute, thereby yielding a higher rate of penetration than conventional drill bits in suitable formations.By comparison, conventional drilling methods rely on mechanical energy created by the weight and torque applied to a bit, and the amount of total rotational mechanical energy available on drilling rigs is limited. The result is that the bit gouges out smaller volumes of rock as the compressional strength of the rock increases with depth and pressure. We believe the volume of rock excavated by the PID System is less affected by rock hardness or depth. We are still developing this technology, and to date, we have not generated any revenues from our operations. Currently, we have limited liquidity and therefore our business activities have been curtailed. In management’s opinion, based on available cash and cash equivalents on hand as of September30, 2008, we do not have the ability to maintain sufficient liquidity to meet our working capital and capital expenditure requirements for the next 12 months.Management must raise additional capital in order to continue our operations.The equity and debt capital markets have recently experienced adverse conditions and extreme volatility which may, if such conditions persist, impair our ability to raise capital on satisfactory terms, or at all.Our continued existence depends on our ability to raise additional outside capital and the successful development of the PID technology and our ability to successfully commercialize this technology. Recent Developments On September 16, 2008, we announced that our Board of Directors formed a special committee to evaluate and pursue strategic alternatives, including a strategic industry joint venture, technology licensing arrangement, sale of the company and other available alternatives.Our hope is that we could gain access to additional technical and financial resources to accelerate the development and commercialization of the PID technology.Our Board of Directors has determined it would be in the best interest of the Company and its shareholders to evaluate all available strategic alternatives.Accordingly, the Special Committee has retained the services of Parks Paton Hoepfl & Brown, LLP to serve as its financial advisor.We have yet to determine which particular strategic alternative to pursue, if any, and do not intend to disclose developments with respect to this evaluation unless and until the Board of Directors has approved a course of action or 3 Table of Contents otherwise deemed disclosure appropriate. On December 8, 2008, we announced that we have entered into an agreement with a fully integrated, multi-national energy company (the “Operator”). The contract has a total potential value to us of up to $818,000 in connection with the performance of up to three field trials.Pursuant to this contract, the Operator will provide us funding to develop and manufacture one or more smaller bit designs apart from those bits we normally use, and for us to provide those bits along with our patented PID System to provide as many as three trials at one of Operator’s drilling areas in the onshore United States. The contract specifies that an initial $350,000 will be paid in advance of the first field trial. The initial term of the agreement runs from December 1, 2008 through November 30, 2010, but is terminable by the Operator at any time.At any time within two years following the completion of the initial field trial, the Operator has preferred access to the initial two PID Systems for a 2-year period, subject to the satisfaction of certain minimum utilization requirements.Currently we only have one prototype PID System. Business Strategy and Plan of Operation Our initial target customers will continue to be oil and gas operators drilling onshore wells in geologic basins of the U.S. and Canada known to have hard rock and/or highly abrasive formations. We will initially focus our marketing and sales efforts on operators with multi-well drilling programs centered in a few basins. Additionally, we will target customers that exhibita willingness to embrace emerging technologies. We expect to deliver value to our customers as a specialty service provider utilizing our patented technology in combination with proprietary equipment executed by our engineering and field personnel. Based on the experience of our management team in the oilfield services industry, we believe that no other company is currently attempting to deliver a comparable drilling service utilizing technology that is similar to the PID System and that is targeted to serve the hard rock drilling market. Instead, we believe suppliers generally design and sell products for hard rock environments that are based on conventional drilling technology. We expect to operate in a fashion more comparable to a directional drilling or well stimulation service provider. We will provide our system and field personnel to exploration and production operators, service companies and drilling contractors to operate our system as an integral component of the drilling operation.
